Case 2:19-cv-03365-DRH-SIL Document 64 Filed 03/19/21 Page 1 of 2 PageID #: 1379




                                                                                      FILED
                                          March 19, 2021                              CLERK
                                                                          3:33 pm, Mar 19, 2021
    Via ECF
    Hon. Sandra J. Feuerstein, U.S.D.J.                                      U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF NEW YORK
    Hon. Steven I. Locke, U.S.M.J.
                                                                             LONG ISLAND OFFICE
    United States District Court
    Eastern District of New York
    100 Federal Plaza
    Central Islip, NY 11722

           Re:     Aptive Environmental, LLC v. Village of East Rockaway, No. 2:19-cv-3365
                   (SJF)(SIL); Plaintiff’s Letter Response re: Damages Claim, in response to
                   the Court’s Order [ECF 62]

    Dear Judge Feuerstein:

          On March 5, 2021, the Court issued its Order granting Plaintiff’s Cross-Motion for
    Summary Judgment, finding Defendant’s Solicitation Fee unconstitutional, and
    permanently enjoining enforcement of the Solicitation Fee. [ECF 62, at 5] (the “Order”).

           The Order also instructed Plaintiff to advise the Court, in writing, whether it intends
    to pursue its claim for damages in the second amended complaint. Id.

            Although Plaintiff has incurred damages from Defendant’s unconstitutional
    actions, Plaintiff wishes to resolve the case and does not wish to burden the Court further
    with this dispute. Therefore, Plaintiff will not be pursuing the damages claim asserted in
    the second amended complaint.

           Plaintiff therefore respectfully requests the Court enter final judgment

           (A) declaring that the Village’s Solicitation Fee, found at §§ 171-3 and 171-5(A)
           of the Village Code, violates the First Amendment rights of Aptive, others similarly
           situated, and Village residents, both facially and as applied, and

           (B) permanently enjoining the Village, and its agents and employees, from
           enforcing the Solicitation Fee found at §§ 171-3 and 171-5(A) of the Village Code
           against Aptive and others similarly situated.

            Plaintiff has also attempted to confer with Defendant and reach a settlement for
    Plaintiffs’ reasonable attorneys’ fees, expenses, costs, and taxable costs incurred in this
    matter under 42 U.S.C. § 1988 and 28 U.S.C. § 1920. Thus far, Defendant has not agreed
Case 2:19-cv-03365-DRH-SIL Document 64 Filed 03/19/21 Page 2 of 2 PageID #: 1380




    to a settlement of these fees, expenses, and costs. Plaintiff will continue conferring with
    Defendant to attempt to resolve these fee claims without judicial intervention. If Defendant
    does not agree to a settlement, Plaintiff will file its motion for attorneys’ fees and expenses,
    Notice of Taxation of Costs, and Bill of Costs according to the deadlines in Fed. R. Civ. P.
    54 and L.R. 54.

            Plaintiff thanks the Court for its time and attention in resolving the constitutional
    claims in this suit, and looks forward to the Telephone Status Conference set for April 14,
    2021.


    Dated: March 19, 2021                   Respectfully submitted,




                                            Clint Cowan, admitted pro hac vice
                                            Counsel for Plaintiff

    Cc: Counsel of Record (via ECF)

   Order:

   Plaintiff's remaining claim for damages is dismissed. The Clerk of the Court shall enter
   judgment in accordance with the Court's March 5, 2021 order and close this case.

   So Ordered.
   3/19/2021

                                             United States District Judge
